Citation Nr: 1403699	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-26 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for PTSD and assigned a 70 percent rating, effective March 25, 2011. 

In May 2013, the Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing.  A copy of the transcript is associated with the Veteran's virtual claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for her service-connected PTSD.  

In correspondence from the RO dated in August 2013, a claim file reviewer determined that the Veteran's VA outpatient treatment records were insufficient to determine her current level of impairment due to the service-connected PTSD.  This correspondence indicates that a new VA examination was to be scheduled.  

Currently, the most recent VA examination report in the claim file is dated in August 2011, with an addendum dated in April 2012.  Neither examination report contains Global Assessment of Functioning (GAF) scores.  

As it appears that the Veteran may have undergone a recent VA examination, and that report has not yet been associated with her paper or virtual claims file, a remand is necessary to obtain this evidence.  In addition, the most recent VA treatment records are current only as of May 2013, and more recent records are not available for the Board's review via Virtual VA.  Thus a remand is required so that any relevant VA treatment records dated since May 2013 may be associated with the file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claim file, all pertinent VA treatment records since May 2013, to include the report from the Veteran's most recent VA psychiatric examination that was to have occurred in 2013. 

2.  If the examination report is not located, or the examination did not occur, arrange for the Veteran to undergo a VA examination to determine the current extent and severity of her service-connected PTSD.  The claims folder must be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner is to provide discussion as to the current level of occupational and social impairment due to the PTSD.  GAF scores must be also reported.  

3.  On completion of the development, adjudicate the claim.  If the benefit sought is denied, then furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (3).


